Citation Nr: 1515363	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The issues of service connection for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO declined to reopen a claim for a lumbar spine disability finding that there was no evidence of a disability related to service, and denied service connection for a cervical spine disability finding that there was no evidence of a current disability.  The Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence submitted since the RO's August 2007 rating decision includes medical records reflecting various diagnoses, including diagnoses of lumbar and cervical traumatic arthritis, disc bulges at C3-C4 and T1-T2, a herniated lumbar disc of disc bulges at C3-C4 and T1-T2, and a herniated lumbar disc; and the Veteran's statement that his disability started in service in 1969.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The criteria for reopening of the claim seeking service connection for a lumbar and spine disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 
ORDER

New and material evidence having been received the claims for service connection for a cervical and lumbar spine disability are reopened.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4).

In regards to the Veteran's claim for service connection for a back disability, VA treatment records show that he has been diagnosed with lumbar and cervical traumatic arthritis.  Private medical records also include diagnoses of disc bulges at C3-C4 and T1-T2 and a herniated lumbar disc.  In August 2007, the clinician noted that the Veteran reported his back disability started in service in 1969 when he and other men were holding a 300 pound object which free fell 10 feet.  The Veteran indicated that he thought he had a severe lumbar sprain at that time.  

These records of treatment in conjunction with the Veteran's lay statements suggest that his current back disability may be associated with an in-service injury.  
There has been no VA examination to determine the nature and likely etiology of the claimed back disability.  Thus, the Board finds that an examination is needed.

In regards to the claim for TDIU, as any decision with respect to the claim for service connection for a back disability may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

In addition, any outstanding treatment records referable to the claims should be obtained for review and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a back disability and for entitlement to a TDIU.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of any current lumbar and/or cervical spine disabilities. 

The examiner is to be provided access and must review the entire claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical and/or lumbar spine disabilities is (are) due to an injury or other event or incident of the Veteran's period of active service.  In providing his/her opinion and rationale, the VA examiner must consider and address all the evidence of record, including the Veteran's competent statements as to continuity of symptoms since service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


